Case 1:20-cv-21509-KMW Document 26 Entered on FLSD Docket 12/06/2019 Page 1 of 5




                                        UNITED STATES DISTRICT COURT
                                         FOR THE DISTRICT OF MAINE


  Portland Hunt-Alpine Club, LLC, on behalf                  )
  of itself and all others similarly situated,               )
                                                             )
                             Plaintiff                       )
                                                             )
  v.                                                         )   Civil Action No. 2:19-cv-00446-JAW
                                                             )
                                                             )
  Mowi ASA (fka Marine Harvest ASA), et al.
                                                             )
                                                             )
                           Defendants                        )


       DEFENDANTS OCEAN QUALITY PREMIUM BRANDS, INC., OCEAN QUALITY
       USA, INC., MARINE HARVEST USA, LLC, DUCKTRAP RIVER OF MAINE, LLC,
            AND LEROY SEAFOOD USA, INC.’S JOINT CONSENT MOTION FOR
                EXTENSION OF TIME TO RESPOND TO THE COMPLAINT

            Under Rule 6(b)(1)(A) of the Federal Rules of Civil Procedure, and with the consent of

  Plaintiff, Defendants Ocean Quality Premium Brands, Inc., Ocean Quality USA, Inc., Marine

  Harvest USA, LLC (now known as Mowi USA, LLC), Ducktrap River of Maine, LLC (an

  assumed name of Mowi Ducktrap, LLC), and Leroy Seafood USA, Inc. move for an extension of

  time to file their response under Fed. R. Civ. P. 12 to the Complaint (ECF No. 1) to January 27,

  2020. In support of this Motion, Defendants state the following:

            1. On May 9, 2019, counsel for Plaintiff Prime Steakhouse filed a 76-page Complaint in

  a related case, Prime Steakhouse v. Mowi ASA, et al., No. 2:19-cv-00207-JAW, naming 15

  defendants and alleging antitrust and related legal claims.

            2. On September 10, 2019, Defendants Leroy Seafood USA, Inc., Ocean Quality USA,

  Inc., and Ocean Quality Premium Brands, Inc. jointly filed a Motion to Transfer Venue on behalf

  of all of the United States Defendants, to transfer the Prime Steakhouse case to the Southern




  US3453175/Error! Unknown document property name. 172343-
  0001
Case 1:20-cv-21509-KMW Document 26 Entered on FLSD Docket 12/06/2019 Page 2 of 5



  District of Florida. The Motion to Transfer was fully briefed as of October 15, 2019. Prime

  Steakhouse v. Mowi ASA, et al., No. 2:19-cv-00207-JAW (D. Me. Sept. 10, 2019), ECF No. 29.

         3. On October 1, 2019, Plaintiff Portland Hunt-Alpine Club, LLC filed a nearly identical

  76-page Complaint in this case naming 14 of the same 15 defendants and alleging the same

  antitrust and related legal claims. (ECF No. 1).

         4. Defendants Ocean Quality Premium Brands, Inc., Ocean Quality USA, Inc., Marine

  Harvest USA, LLC, Ducktrap River of Maine, LLC, and Leroy Seafood USA, Inc. were served

  in this case on November 18, 2019.

         5. In connection with the Prime Steakhouse case, Plaintiff’s counsel previously

  indicated that they intend to move for leave to consolidate the Prime Steakhouse case with this

  case and file a consolidated complaint.

         6. In the Prime Steakhouse case, the Court granted the Defendants' requests to extend

  their deadline to respond to the Complaint. The current deadline for the defendants to respond to

  the complaint in the Prime Steakhouse is the earlier of January 27, 2020, or sixty days from the

  filing of a potential consolidated complaint. Prime Steakhouse, No. 2:19-cv-00207-JAW, ECF

  No. 42, 49.

         7. Given the procedural posture of the related Prime Steakhouse case and the

  intervening Thanksgiving holiday and the upcoming holidays, Defendants seek additional time to

  file their responses to the Complaint and request the same deadline as the defendants in the

  Prime Steakhouse case, that is January 27, 2020.

         8. Plaintiff’s counsel has consented to extending Defendants Ocean Quality Premium

  Brands, Inc., Ocean Quality USA, Inc., Marine Harvest USA, LLC, Ducktrap River of Maine,




                                                     2
Case 1:20-cv-21509-KMW Document 26 Entered on FLSD Docket 12/06/2019 Page 3 of 5



  LLC’s, and Leroy Seafood USA, Inc.’s current response deadline of December 9, 2019 to

  January 27, 2020.

          Because good cause has been shown, it is respectfully requested that the Court grant this

  motion and enter an order directing that the deadline for Defendants Ocean Quality Premium

  Brands, Inc., Ocean Quality USA, Inc., Marine Harvest USA, LLC, Ducktrap River of Maine,

  LLC, and Leroy Seafood USA, Inc. to respond to the Complaint be extended to January 27,

  2020.

          Dated at Portland, Maine this 6th day of December, 2019.


                                               /s/ Kasia S. Park
                                               Kasia S. Park
                                               Drummond Woodsum
                                               84 Marginal Way, Suite 600
                                               Portland, Maine 04101-2480
                                               Tel: (207) 772-1941
                                               Email: kpark@dwmlaw.com

                                               Attorney for Defendant
                                               Ocean Quality Premium Brands, Inc. and Ocean
                                               Quality USA, Inc.


                                               /s/ Rebecca Gray Klotzle
                                               Rebecca Gray Klotzle
                                               Curtis Thaxter LLC
                                               One Canal Plaza, Suite 1000
                                               P.O. Box 7320
                                               Portland, ME 04112-7320
                                               Tel: 207-774-9000
                                               Email: rklotzle@curtisthaxter.com
                                                       service@curtisthaxter.com

                                               Attorney for Defendants Marine Harvest USA, LLC
                                               and Ducktrap River of Maine, LLC

                                               /s/ David G. Webbert
                                               David G. Webbert
                                               Johnson, Webbert & Young, LLP




                                                  3
Case 1:20-cv-21509-KMW Document 26 Entered on FLSD Docket 12/06/2019 Page 4 of 5



                                     160 Capitol St., Suite 3
                                     P.O. Box 79
                                     Augusta, ME 04332-0079
                                     Tel: (207) 623-5110
                                     Email: dwebbert@work.law

                                     Attorney for Defendant
                                     Leroy Seafood USA, Inc.




                                       4
Case 1:20-cv-21509-KMW Document 26 Entered on FLSD Docket 12/06/2019 Page 5 of 5




                                   CERTIFICATE OF SERVICE

         I, Kasia S. Park, hereby certify that on December 6, 2019, I electronically filed the

  foregoing Defendants Ocean Quality Premium Brands, Inc., Ocean Quality USA, Inc., Marine

  Harvest USA, LLC, Ducktrap River of Maine, LLC, and Leroy Seafood USA, Inc.’s Joint Consent

  Motion for Extension of Time to Respond to the Complaint with the Clerk of Court using the

  CM/ECF system which will send notification of such filings(s) to all parties of record.


                                                       /s/ Kasia S. Park
                                                       Kasia S. Park
                                                       Drummond Woodsum
                                                       84 Marginal Way, Suite 600
                                                       Portland, Maine 04101
                                                       Tel: (207) 772-1941
                                                       Email: kpark@dwmlaw.com

                                                       Attorney for Defendant
                                                       Ocean Quality Premium Brands, Inc. and
                                                       Ocean Quality USA, Inc.




                                                  5
